Nov,   9    2018 l1:58AM                                                                  No,4982 P, 2



       UMTED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
                                                          -------------x
       RACIIEL BORST,
                                                                           Docket #1'1 cv 3041 G.RM)(Crn;
                                         Plaintiff,

           - against -


       NEW YORK CITY DEPARTMENT OF EDUCATION,
       CARMEN FARINA, CHANCELLOR, all sLred in their
       inclividual ancl offi cial capacities,

                                         Defenclants.
                                                          ----"'-"""---x

                         Plaintiff's l\{emorandum of Larv in O;lposition to Defendnnts'
                                    Motion to Dismiss the Amended Complnlnt




                                                               Respectfully Submitted,

                                                               /s/ Jonathan B. Behrins
                                                                Jonathan B. Behrins
                                                                TIIE BEHRINS LAW FIRM PLLC
                                                                Attorn eys fol Defendants
                                                                Office & P,O. Address
                                                                52 Duane Street, 7tl'Floor
                                                               Nelv York, New York 10007
                                                                T: (718) 447-5s4'I
                                                               F: (718) e83-s088
                                                               jb@behrinslaw.com
Ncv. 9,   2Ct18 11:59AlVl                                                                                No,4992 P,          3




                                                 STATEI\@NTO!] FACTS

                The plairrtiff respectfully refers the coutt to her Arnended Cornplaint for a

      recitation of the faots in this matter-

                                      MOTION TO                         S.STANDARD

                "On a rnotion to dismiss for failure to strtto a claim under Rule 12(b)(6),                  a   court

      nust accept the fnon-moving paffy's] factLral allegations as true, drawing all reasonnble

      inferences   in [non-rnoving party'sJ favor. NY                 State Catholic Hea]th Plan,   [lo. v Acad-         O

      & P Assocs.. 2015 US Dist. LE)flS 169526 IEDNY Dec.                         18, 2015,   No. iS-CV-rtn*1.

      "Applying this     sfanclarcl   is   n   context-specific task that recluires the reviewing court to

      draw on its judiciat experience ancl common sense." Gracev v J.P, Ivlorqau_lChasoA Co.

            re Arnaranth                                                  730 F3d   t70lzd    Cit'. 20131

                      PLAINTIFF,S ADEA AND ADT\ CLAIMS ARE TIMELY

                The defendant argues that the allegations of discrinrination occurring rnore than

      300 days prior to the     filing of the EEOC Charge               are time barred. This is not the case.


                The plaintiff clid not suff.er       z1   sedes of individual ancl isolaterl instances      of

      harassment and discrimination, bnt rather a continuous and ongotng ordeal. Pursunnt to

      the EEOC website, https://rvvnv.eeoc,gov/ernployees/timeliness-cfm, the EEOC Charge

      must be filed within 300 days of the last itroiclent. Even assuming the EEOC charge was

      filed orr August 31,2016, the final discrirninatory inciderit would have had to occur prior

      to November 5, 2015       fol the plaintiff s claims to be time bared. While the plaintiff                   r,vas


      denied tenure in June 2015, the discriminatorJ, acts did not end there. As alleged in her

      conrplain! the plaintiffwas the victim of discriminatory acts well into 2076, including,

      most imporlantly, the apparent denial of her appenl of the decision to deny her tenure on




                                                                  1
Nov,   9.   2018 1l:59AlVi                                                                        No,4982 P.     4




        June     l,   20L6, for which no decision ever issued. Wlrile    it   can certninly be nrgued that the

        disoriminato{y acts continue to this day, the final disoriminatory act occuned in June

        2076, making the claim timely and valid. The defendant's contention that all             pliot    acts

        are tirne barred is unsupported by the case law, ancl, accordingly, should be rejected by

        this cor-rrt.

                      The defendflnt's nctions are subject to the continuing violation cloctrine.      "If a

        continuing violation is shown, a plaintiff is entitled to have a court consider all relevant

        actions allegedly taken pursuant to the employer's discrintinatoly policy or praotice,

        inclrrcling those that woutcl otherwise be time bared," Van Zant v.            KLM Roval Dutcli

        Airlirres, 80 F.3d 708, 713 (2d Cir-7996); see, e.g., .aurben v. Genesee HosDital. 10 F.3d

            46,53 (2r1 Cir.l993) ('Uncler the continuing violation exception to the Title        VII

        Irnritations perio<I, if a Title VII plnintiff files an EEO charge that,is timely as to any

        incident of discrimination in fuftherance of an ongoing policy of discriminatiotr, all

        clairns of acts of discrimination under that policy r'vill be timely even if they would be

        untinrely standing alorre."), cert, denied, 511 U.S, 1052, 114 S. Ct, 1672,I28 L.Ed.2d

        339 (1994). AJthough the continuing violation exception is usually associated with a

        cliscrirninatory policy, r'athel than with incliviclual instances of discriniination, ancl

        although aots $o "isolated in time .., frotl eaoh otlter ,.. [or] from the tirnely allegationsl ]

        as    to break the asseftecl continuum of cliscriniination" r.vill not suffice, Quinn v. Green

        Tlee Credit Corp , 159 F.3d at766,         a   continuing violation rna5r Sg found "where specific

        and related instances of drscrintutation are        pernitted by the employer to continue

        unremedied for so long as to amount to a clisctirninatory policy or practice. " Comwoll v.

        Robinson. 23F.3c1694,7o4 (2d Cir,1994). Fitzgeraldv. Henderson.251 F,3d 345,359




                                                             '')
Nov,   9 2010 11:59AM                                                                               No,4982 P, ,



        (2d Cir, 2001). Since the last discriminatory act occllued within the proper timeframe, all

        prior acts leading up to that final act can and must be properly considered by the courl.

                               S   AGE DIS                      A

                                                           557 U,S. 129 S,Ct. 2343, r74L.Ed,.2d        lre
        (2009) tnakes clear that "a plaintiff bringing a disparate-treatrnent claim pursuant to the

        ADEA must prove, by        a preponderance of the evidence, that age wes the           'but-for' cause

        of the challenged adverse employment action" and not just a contributing or rnotivating

        factor. Gross clid not, however, reject the McDonnell Douglas burden-shifting framework

        for ADEA cases nltogether. hrsteacl, it left that issue open, noting only that the Supreme

        Court "has not definitively decided r'vhether the evidentrary framework of MoDonnell

        Douglas .,, is appropriate in the ADEA context." G:przynski v. fetBlue Airwarrs Coru.,

        596 F.3d 93, 105 (2d Cir. 2010).

                In order to establish ap'imafacie          case     of age discrimination, the plaintiffrnust

        show that [s]he was (1) withtn the protected age group; (2) qualified for the position; (3)

        disclrarged; and (4) that such discharge occurecluncler cilcumstances givirrg rise to nrr

        inference of cliscrimination. "The burden of establishing apnnn facie case is not a hearry

        one. One nright characterize     it   as   rnininal."   ,9se           s   Honor       Hi     s09    u.s.

        502,I13 S. Ct 7742, rzs      L   Ed. 2d 407 (1993); Sqaria v, Rubin. 117 F.3d 652, 654 (ZcI

        Cir. 1997); Car'lton ir, Mvstic Transp.. Inc .,202F .f rl 129, 134 (Za Cir" 2000).

               Ms. Borst was born October 30, 1957 . Thele is no dispute over the fact that Ms.

        Borst was well qualified lor her position. There is also no dispute over the fact that IvIs.

        Borst was disclialged. The sole issue of contentiorr lrere is the fourth element. As the case

        lnw states, that burden is quite low.




                                                                3
Nov,   9,   2u1$   11:59AM                                                                     No.   4982 P,   6




                   IvIs. Borst pleaded thnt none of the younger tenchers were assigned to teaoh a

        subject outside of their license area. She was the only teacher assignecl to nrultiple gracles,

        having been recluired to teach sixth, seventh, and eighth grade. The plaintiff was given a

        heavier wolkload than the youngel'teachers. The plaintiffwas denied a paraplofessional

        when all oftheyoungerteachers received the benefit ofparnprofessional assist&nce. The

        same' year the     plaintiff rvas clenied tenure, two other female teachers, both within the

        protected age group, Maria Scheidel, then age 67, and Ysena Pefla, then age 4l,were also

        derried tenure. They, aloug     wth tlie plaintiff    were the oldest female teachers at the

        sclrool and the only ones to lose their jobs at the conclusion of the 2014-2015 school

        year.   All   three were replaced by far younger counterparts. "Generally, a plaintiffs

        replacement by a significantly younger per$on is evidence of age discrimination,"

        Carlton v. Mystic Transp-^Itg., 202F.3d 129, 135 (2d Cir. 2000)

                   In Jones v. Nerv York Cit-v Dep't of Educ., 286 F. Supp. 3d 442,449 (F^D.N.Y.

        2018), the court found that the "plaintiff has successfully pleaded his age discriminatrorr

        claim." In Jones". the "plaintiff alleges (1)   he was 63 years old, (2) had a long, dignified

        seruice as a track coach and rnath teacher, and (3) that he was terminated, satisfying the

        first three elenlents. Plaintiff also pleads facts that creflte the required "minintal infererrce

        of discriminatory motive." He alleges that his firing rvas pretextual, that coworkers have

        told hirrr tlrat Gassaway "doesn't like old tilners," that    a   youngel coach rvas tleated

        substantially better than hinr, and that the DOE replaced 45 older substitute teachers rvrth

        younger ones." The facts alleged in the cotnplaint "need only give plausible support to         a



        minimal inference of discrirninatory rnotirration," Littleiohn v, Citv ofNew YoLk. 795

        F .3d 297     ,3I I (2d Cir. 2015). "Circumstances contributing to nn inference of age-based



                                                          4
Nov,   9    2018    11:59AVl                                                                                 N0,4982 P, 1



           employment cliscrirnination may include: .., a sequence of events Ieading to an

           employee's telmination; or the timing of the termination," Powell v. Delta Airlines, 145

       F. Supp. 3d 18e,200 (E.D.N.Y.2015).

                     PLAIN      T   tr'F'   SA    NIERICAN       S   WITg"D*I*S4BILITIE       S AC   T CLA   IM
                    A "qualifiecl inclividual with          a   disability" is "an individual with a drsability who,

       with or r,vithout leasonable modifications to rules, policies, or practices, the removal of

           architectural, comnunication, or transportation bariets, or the plovision of auxiliary aids

           and sewices, meets the essential              eligibility recluirernents for the receipt of services or tlle

       participation in ptograms ol activities provided by a public entity." 42 U.S.C. $ 12131. A

       "disability" is defined              as   "a physical or mental impnirrnent that substantially limits one or

       more nrajor life aotirrities." fc[. $ 12102(lX A). McElwee v. Ctrty. of Orange,7O0 F.3d

           635,644 (2cJ Cir.2012). Here, the plaintiff suffers from epilepsy, but cnn perform all of

       [rer necessary job functiotrs with rnininial accomtnodations-

                    "In order to establish           an ernployment discrimination clairn under: the         ADA,

       Furman must demonstrate that his ernployet is subject tolhe ADA; that he was a person

       with a rlisnbility rvithin the meaning of the ADA; that he was othenvise qualified to

       perfonn the essential functions of his job, rvith olwitlioutreasonable accornnlodation;

       ancltlrat he sufferecJ adverse employnrent action beonuse of his disability." Furmcm                         v.


       City of Nex, York,2009 WL 4626706 (EDI'iY 2009)

                    A plaintiff sustains an aclverse employment action if he ol                slte enclures a

       "nraterially ach,erse sllnnge" in the terms ancl conditions of employrnent.                     See   Richqrdson

       v.    Ne+y   York State Dep't of Con'ectional Serv.,180 F.3d 426,446 (2d Cir.l999) (relying

       on Crndy       tt.   Liberty Nrtt'l Bank md'I'ntsl Co.,             993   F.2d 132,136 (7th Cir.1993)). To be




                                                                       5
Nov,   9 2018 12:00PlVl                                                                             N0,4982 P, I



         "materially aclverse" a change in working conditions nrust be "more disruptive than               a


        nrere inconvenienqe ol an alteration           ofjob responsibilities." Ct'ady, 993 F.2d at 136, "A

        materially adverse change might be indicated by a termination of employrnent,                 a


         dernotion evidenced by a decrease in wage or salary, a Iess distinguished title, a uratedal

        loss of betrefits, significantly diminished rnaterial responsibilities, or other inclices ...

        uniquetoapnfticularsituation."Id.; seelVananrakery.ColunfuianRopeCo.,I08F,3d

        462,466 (2d Cir,1997) (ADEA prctects the employee againsf "less flagrant reprisals"

        tlran tertriination or a recluction in lvages and benefits). Galnbya v. Nev Yot'k City IJd.            of
        Educ.,202F 3c1636 (2d Cir, 2000),

                 Undel Title    VII discrirriination         can be demonstratecl through evidence of erther

        '<lisparate treatment' or 'disparate irnpact.' To show 'disparate treatment,' the           plaintiff is

        "requirecl to prove that tlte defenclant had a discriminatory intent or motive." Wcttsotr tt.

        Fott l|/otilr Batfu & 'I'rust,487 U.S.         977   ,986,108 S.Ct. 2717,2784.    101   L.Ed.zd 827

        (1988). 'Disparate impaot' is based upon the pt'emise "that some employment practices,

        adopted rvithout a deliberately discrirninatory motive, may             in operation be functionally

        ecluivalent to irrtentiorral discrimination." Cosg'ove           y. Secu's, Roebuck & Co.,9   F.3cl 1033

        (2d Cir. 1993). In20l2,Ms. Borst revealed to the defendant tliat she suftered from

        epilepsy. Shortly theteafter, the defendant placed her in the Absent Teacher Reserve

        ("ATR") pool. This was a calculated lnaneuvel to smear the plaintiff s record               and it was a

        olear precursor to tennination. Placing a teacher in the           ATR is tantnmount to clismissal

        without actually tenninaling the teacher.

                During the 201 4-2015 sohool year, the plaintiff cliscovered that the defendant had

        place d a letter   in her file legarding   a   neurologisf appointnlent she had. On April 21,2015,




                                                                 6
Nav.   I    2Ct18 12:00PlVl                                                                      N0,4982 P,    9




           the defendant reacted very unfavorably to the      plaintiff s dizziness   ancl shakiness due to

           lack of rnedication Rather than expressing concern for her health, the defendants

           ctemanded information as to why the      plaintiff needed to leave enrly.

                   The plaintiff s amended complaint clenrly establishes aclverse treatment based up

           on her disability. Thus, the claim must persist.

                                PLAINTIT'F''    S   PRIMA F.4 C/B TORT CLAIM

                   A recovery for prima fncie tort affords    a rernedy   for "the infliction of intentional

           hatm resulting in damage lvithout excuse or justification, by an act or series of acts whioh

           would othetwise be lawful." Solinslqr rr. Afihritis Found. 635 F, Supp. 620, 623

           (E.D.N,Y, 1e86).

                  The plaintiff's prima facie tort cause of action is a pleading in the alternative

           should the coutt not allorv the plaintiff to pursue either of the first n'vo cnuses of action as

       the fachlal allegations clearly demonstrate malevolent conduct by the defenclants for

       whichthe plaintiff deserves compensation. The elements for aprinafacietoft,are: (1)

       intentional infliction of harrn; (2) r'esulting in special damages; (3) without excuse or

       justification, (a) by an act that woulcl otlrerwise be lawful. Burns Jaqksolr Miller Sumrnit

       & Suitzer v, Lindner.      59   N.Y.zd 3I4,332,451 N.E.2cl 45g, 467,464 N,Y.S.2d 71,2,720

       (1983). The touchstone is "disinterested malevolence", nleaning thot the plaintiff cannot

       recover unless the def.endant's cortduct was not only harrnful, but clone rvith tlie sole

       intent to har"m. Twin Labs.^ Lrc. v. Weider FI.eAlth & Fitness ,900 F.2d 566, 57i (2d Cir.

       1990). The plaintiff has sufficiently pled maleriolent acts by the defendants in her

       amended complaint.




                                                          7
Nov,   9   2018   12:00PlVi                                                                  No,49B2 ?.      10




                                          }VITHDRAWN CLAIMS

                  The defendant's mernorandum of law addresses the      ADA   and   ADEA claims    as   to

       defenclant Farifla and the   plaintiff s breach of contract clnim. As per the plaintiffs letter

       dated Januaty 15, 2018, the     ADA   and   ADEA olaims were arnended     as   to exclude

       defendant Fariffn and the plaintiff s breach of contract claim has been withdrawn.

                                                CONCLUSION

                  For the foregoing reasons, the plaintiff respectfully requests that this Coun rssue

       an order denying the defendants' motion to dismiss tlie Amended Conrplaint, together

       with such other ancl further relief as the Court may deern just and proper.

       Datecl: Staten Island, New York
               Novernber 5, 2018




                                                       8
